Exhibit 10.31


Amendment to Employment Agreement


This Amendment Agreement to the employment agreement is entered into as of
October 17, 2012 by and between China Marine Food Group Limited (the “Company”),
a Nevada corporation with business address at Dabao Industrial Zone, Shishi
City, Fujian Province, China 362700, and Mr. Weipeng Liu (the “Executive”).


WHEREAS, the parties entered into an employment agreement on November 17, 2007,
which agreement was renewed on January 1, 2011.


WHEREAS, the parties desire to amend the employment agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties,
 
1.            Remuneration





Section 2 b is deleted and replaced in its entirety as follows:


b. Bonus.      The Executive shall have an opportunity to receive an annual
bonus during the term of employment, subject to such terms and conditions as the
Compensation Committee shall prescribe; it being understood that the actual
annual bonus received by the Executive will depend on the level of attainment of
performance by the Executive and the Company and other factors used by the
Company to determine annual bonus amounts and that there is no guarantee that an
annual bonus will be earned.


     2.           No Other Changes


Except as stated in this amendment, all of the terms and provisions of the
employment agreement as renewed on January 1, 2011 shall remain in full force
and effect as set forth therein.  Henceforth, any reference to the employment
agreement shall be deemed to refer to the employment agreement, as amended by
this amendment.


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year above written.




CHINA MARINE FOOD GROUP LIMITED




/s/ Marco Hon Wai Ku ________________________________
By:  Marco Hon Wai Ku






/s/ Weipeng Liu______________________________________
Weipeng Liu